Citation Nr: 0941274	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-24 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for dental disability for 
treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The Veteran had active military service from March 1951 to 
February 1954.  The Veteran's participation in Operation Ivy 
in 1952, and resulting exposure to ionizing radiation from 
nuclear bomb testing, are indicated by the evidence of 
record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.   

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  

This case was remanded by the Board in actions dated in 
August 2008 and April 2009.  


FINDING OF FACT

The Veteran does not have dental disability that was caused 
by trauma or by exposure to ionizing radiation while in 
military service.


CONCLUSION OF LAW

Service connection for dental disability for treatment 
purposes is not warranted.  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.161 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION  

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, March 2006, and November 2008.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records, and secured a dental examination in furtherance of 
his claim.  In written statements dated in March 2006, 
December 2008, and March 2009, the Veteran indicated that he 
had no other information or evidence to give in support of 
his claim.  VA has no duty to inform or assist that was 
unmet. 

II.  Background

The Veteran claims that, after he left military service, he 
suffered many dental caries (cavities) and ultimately lost 
all of his remaining teeth due to his exposure to ionizing 
radiation in service.  He has claimed service connection for 
the specific purpose of receiving dental treatment, and only 
for that purpose.  

The Veteran's STRs contain evidence of treatment for carries 
and for extractions while he was on active duty.  There is no 
evidence of trauma to the jaw or to the mouth area.  The 
Veteran's separation examination report noted no 
abnormalities other than the presence of an appendectomy 
scar.  

The Veteran's service dental records indicate that he had had 
some teeth extracted before service, and others extracted 
while in service.  He contends that he began to have his 
remaining teeth extracted shortly after leaving service, and 
that one of his treating dentists suggested to him that the 
tooth loss could have been due to radiation exposure.  The 
Veteran testified at a hearing before a decision review 
officer that these early post-service dental records are no 
longer available.  More recent dental records show that the 
Veteran has had all of his teeth replaced by full dentures.  

Of record is an October 1954 Dental Rating Sheet suggesting 
that several teeth had been determined to have had caries or 
been extracted as a result of dental abnormalities incurred 
or aggravated in service.  The record shows that the RO sent 
a copy of the October 1954 Dental Rating Sheet to the VA 
Medical Center (VAMC) in Minneapolis, Minnesota, in February 
2003, for the purpose of requesting that the Chief of Dental 
Service make a determination as to whether dental treatment 
may be authorized.  See 38 C.F.R. § 17.161 (2009).  In 
response to a question specifically raised by the Board in 
its most recent remand, the RO received from the Minneapolis 
VA Medical Center (VAMC) a statement certifying that no 
dental treatment eligibility determination has been made at 
the Minneapolis VAMC.  

The report of a June 2009 examination conducted by VA dental 
surgeon R.T., noted that the Veteran's military and post-
military records were reviewed, and that they revealed that 
the Veteran underwent removal of multiple teeth after 
discharge from service, eventually ending up with full upper 
and lower dentures.  Dr. T. also noted that the records do 
not document a dry mouth, radiation induced caries, or soft 
or hard tissue changes from radiation.  

Examination results were reported in detail, including the 
report of a panoramic radiograph that showed no areas of 
lytic or ossifying change associated with the maxilla or 
mandible.  The temporomandibular joint condyles appeared 
grossly within normal limits, and there were no specific 
opacities associated with the jaws.  The examiner summarized 
his findings, reporting that the Veteran is edentulous.  
There was normal salivary flow consistent with the Veteran's 
age.  The mucosa was healthy with no evidence of radiation 
changes or lack of salivary flow.  The Veteran had a normal 
beard with no loss of facial hair.  

The examiner concluded that it was impossible for him to 
determine whether or not the Veteran lost his teeth because 
of his radiation exposure.  The examiner noted that, while 
the normal stigmata associated with radiation exposure would 
be decreased salivary flow and radiation changes in the 
mucosa (which he did not find in this case), the 
contemporaneous dental records did not show if the teeth were 
lost because of dry mouth and subsequent radiation problems.  
The examiner stated that, had the teeth been lost due to dry 
mouth and subsequent radiation problems, it would more likely 
than not have led to radiation changes of the bone, changes 
that were not seen on this examination.  Based on the 
foregoing, the examiner opined that it was not likely that 
the Veteran's tooth loss was associated with radiation 
exposure, but he cautioned that this opinion was no more than 
conjecture because he had no records showing radiation 
sequelae in any of the private records reviewed, and because 
his examination found a rather normal appearing edentulous 
maxilla and mandible.  

III.  Analysis

VA regulations provide that service connection of dental 
conditions may be granted for treatment (as opposed 
compensation) purposes.  38 C.F.R. § 3.381.  This section 
provides the criteria for granting such service connection 
based on the record of the Veteran's defective or missing 
teeth, dental or alveolar abscesses, and periodontal disease 
as evidenced by the Veteran's dental treatment records during 
military service.  Also for consideration, where applicable, 
is whether the dental condition was due to in-service trauma, 
or whether the Veteran was interned as a prisoner of war 
(POW).  Id.  Here, there is no evidence of record that the 
Veteran suffered any trauma to the mouth area, or that he was 
a POW.  Moreover, the Veteran does not contend that his claim 
is based on the condition of his teeth during his military 
service.  Instead, he contends that he lost teeth after he 
left service because of his exposure to ionizing radiation in 
service, and that he should be entitled to treatment because 
of that.  

The Veteran thus has narrowly framed his claim as a claim for 
service connection for dental disability for treatment 
purposes only based on the averred effects of his exposure to 
ionizing radiation as an observer of above-ground nuclear 
testing in the Pacific.  The Veteran's exposure to radiation 
has been confirmed by the Defense Threat Reduction Agency; he 
was present during Operation Ivy.  Thus, in its simplest 
terms, the question before the Board is whether exposure to 
radiation in service resulted in the Veteran's post-service 
dental problems that ultimately resulted in the loss of all 
of his teeth.  For the following reasons, the Board finds 
that the answer to that question is no.  

In order to determine if there was a nexus between the 
Veteran's in-service radiation exposure and his post-service 
dental problems, the Veteran was afforded the VA examination 
reported above.  That examiner, however, was unable to 
definitively determine whether the Veteran's dental problems 
were related to his radiation exposure.  Nevertheless, when 
opining that the absence of current problems, particularly 
with saliva flow or with bone, would suggest that radiation 
exposure was not the cause of tooth loss, the examiner noted 
that there was nothing about the Veteran's condition that 
suggested radiation exposure as a cause of the tooth loss.  

In sum, while there is evidence that the Veteran suffered the 
loss of all of his remaining teeth after he was discharged 
from the Army, and there is credible evidence that he was 
exposed to radiation while on active duty, there is no 
medical evidence of a nexus between the tooth loss and the 
in-service radiation exposure, or any other incident of 
service, such as trauma.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In fact, there is no 
medical evidence at all supporting the Veteran's contention 
that his post-service dental problems were caused by his in-
service radiation exposure.  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, 
the Board finds that the preponderance of the evidence is 
against this claim.  The veteran's post-service loss of teeth 
is not traceable to his exposure to ionizing radiation or 
other trauma during active military service.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for dental disability for 
treatment purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


